DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/28/2021 and 12/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300 and 200” has been used to designate both the fibrous mat and the porous membrane in Figure 2A. Electrode 52 is seen to be contacted by elements 300 and 200, however, the columns contacting the electrode 52 are shown to have the same pattern and therefore should be the same column but is labeled with both element 200 and 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2, 14, 16 and 18 are objected to because of the following informalities: These claims are objected to for depending on claim 0. Examiner will interpret these to be  dependent upon claim 1.  	
 Claim 16 is objected to as containing the error in the range of 10 m- 2.0 mm. Claim 45 has the range of 10 micrometers to 2.0 mm which appears to be consistent with the specification.
Claims 2, 31, 58 are objected to because of the following informalities: Recites the limitation "comprises an inorganic material; comprises an inorganic material, wherein said inorganic material comprises silica”; Claims 2 and 58 recites the limitation "comprises a carbon fiber nonwoven material; comprises a carbon fiber nonwoven material, wherein...";  Claims 2 and 58 recites the limitation "comprises a nucleation additive; comprises a nucleation additive…".  
These should be rewritten to remove the duplicated portion or remove the second instance of “a” with “the”.    
For example, in line 10-12 of claim 2:
 “comprises an inorganic material; 
comprises an inorganic material, wherein said inorganic material comprises silica” 
should be rewritten to
 “comprises an inorganic material; wherein said inorganic material comprises silica”  (From original: “comprises an inorganic material; OR
“comprises an inorganic material; comprises the inorganic material, wherein said inorganic material comprises silica”

While these examples are exemplified, the applicant is encouraged to review all the remaining claims.
Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16, 18, 27, 31, 37, 40, 43, 45, 48, 50, 53, 54, 58, 76, 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims appear to have an improper wording for the Markush groups and/or punctuation that makes the claims unclear to understand what is required by the claims. The improper Markush groups of the following claims are presented below. The claim language only requires one of the options for each Markush group presented. The claims as written fails to encompass all the claim limitations for each specific claim.

Regarding claim 2, the main Markush groups appear to be the following and only requires one of the following groups:
 a) nonwoven, mesh fleece or combination thereof;
 b) formed from a polymer and additionally with one or more of the group consisting of glass fibers, pulp, and combinations thereof;
c) formed from a polymer and additionally with one or more of the group consisting of glass fibers, pulp, and combinations thereof and further comprising one of a polymer, inorganic material, spun-bond melt nonwoven composite material, carbon fiber nonwoven material, conductive carbon, nucleation additive; OR
d) is sealed on one of the following consisting of one side of said negative electrode, two sides of said negative electrode, and three sides of said negative electrode.
Note: If c is elected for examination by the examiner all limitations further defining  an elected material would be considered. For example, if examiner elects c and an inorganic material is cited, examiner will further include the limitation of “wherein said inorganic material comprises silica.” This is consistent with all the materials cited in group c.
For examination purposes, one of a-d is selected. 

Regarding claim 18, the main Markush groups appear to be the following and only requires one of the following groups:
a) comprises at least one material selected from the group consisting of natural materials, synthetic materials, polyolefins, phenolic resins, poly vinyl chloride (PVC), natural rubber, synthetic rubber, synthetic wood pulp, glass fibers, lignins, cellulosic fibers, and combinations thereof; OR
b) comprises polyethylene, silica, and processing oil;
For examination purposes, one of a-b is selected. 

 
Furthermore, there is an additional Markush group of:
aa)  having a porosity of greater than about 55%, greater than about 60%, or greater than about 65% OR
bb) is a microporous battery separator.
For examination purposes, one of aa-bb is selected. 


Regarding claim 31, the main Markush groups appear to be the following and only requires one of the following groups wherein said fibrous mat is:
a) is one of the list consisting of a nonwoven, mesh, fleece, and combinations thereof:
b) is formed of a polymer and additionally with one or more chosen from one of the group consisting of glass fibers, pulp, and combinations thereof;
c) Is a spun bond melt nonwoven composite material; OR
d) comprises conductive carbon, graphite, artificial graphite, activated carbon, carbon paper, acetylene black, carbon black, high surface area carbon black, graphene, high surface area graphene,_ketjenblack,_ carbon fibers-,carbon filaments carbon nanotubes, open-cell carbon foam, a carbon mat, carbon felt, carbon Buckminsterfullerene—Bucky Balls-)- an aqueous carbon suspension, flake graphite, oxidized carbon, and combinations thereof.  
For examination purposes, one of a-d is selected. 


Regarding claim 37, it is unclear what is being required by the claim language. The claim as written appears to require every carbon material as listed to be within the fibrous mat. This rejection can be overcome by clarifying the claim lines 2 and 3 to state that “said carbon fiber nonwoven material may comprise one or more of the following:”.

Regarding claim 40, it is unclear what is being required by the claim language. The claim as written appears to require every carbon material as listed to be within the fibrous mat. This rejection can be overcome by clarifying the claim line 4 to state that “said carbon fiber nonwoven material may comprise one or more of the following:”.

Regarding claim 43, it is unclear what is being required by the claim language. The claim as written appears to require every carbon material as listed to be within the fibrous mat. This rejection can be overcome by clarifying the claim line 3 to state that “said carbon layer may comprise one or more of the following:”.

Regarding claim 48, the main Markush groups appear to be the following and only requires one of the following groups wherein said porous membrane:
a) comprises at least one material selected from the group consisting of natural materials, synthetic materials, polyolefins, phenolic resins, poly vinyl chloride (PVC), natural rubber, synthetic rubber, synthetic wood pulp, glass fibers, lignins, cellulosic fibers, and combinations thereof; OR
b) comprises polyethylene, silica, and processing oil;
c) or is a microporous battery separator.
For examination purposes, one of a-c is selected. 


Regarding claim 50, the main Markush groups appear to be the following and only requires one of the following groups wherein said porous membrane is:
-9-a) sealed on one of the following consisting of one side of said positive electrode, two sides of said positive electrode, and three sides of said positive electrode; or
b) said porous membrane is sealed on one of the following consisting of one side of said one or more electrode and fibrous mat assemblies, two sides of said one or more electrode and fibrous mat assemblies, and three sides of said one or more electrode and fibrous mat assemblies.
For examination purposes, one of a-d is selected. 


Regarding claim 58, the main Markush groups appear to be the following and only requires one of the following groups wherein said fibrous mat:
a) is at least partially integrated into said negative electrode, comprises discrete pieces disposed between said ribs;  has a thickness from about 50% of the height of said ribs to about_150% of the height of said ribs;
b) is disposed between said negative electrode and said porous membrane and optionally laminated to the porous membrane; comprises at least one material selected from the group consisting of glass fibers, pulp, a polymer and combinations therefore;
c) is formed from a polymer in combination with at least one material selected from the group consisting of glass fibers, pulp, and combinations thereof, wherein said polymer comprises at least one selected from the group consisting of a polyolefin, a polyester, a polyamide, a polyimide, and combinations thereof;
d) Is a spun bond melt nonwoven composite material (along with the limitations of comprising a carbon fiber, conductive carbon, nucleation additive, conductive layer that are merely listed here); OR
e) is sealed on one of the following consisting of one side of said negative electrode, two sides of said negative electrode, and three sides of said negative electrode.
For examination purposes, one of a-e is selected. 


Regarding claim 76, the main Markush groups appear to be the following and only requires one of the following groups wherein said porous membrane:
a) has ribs on two surfaces thereof;
b) comprises at least one material selected from the group consisting of natural materials synthetic materials polyolefins, phenolic resins, poly vinyl chloride_(PVCL natural rubber, synthetic rubber, synthetic wood pulp, glass fibers, lignins, cellulosic fibers, and combinations thereof;
c) comprises polyethylene, silica, and processing oil;
d) comprises polyethylene, silica, and processing oil; wherein said processing oil is in an amount of approximately 5% by weight of said porous membrane to approximately 15% by weight-of said- porous membrane;
e) is sealed on one of the following consisting of one side of said negative electrode, two sides of said negative electrode and three sides of said negative electrode;  
f) is a microporous battery separator
For examination purposes, one of a-f is selected. 



The term “about” in claims 16, 18, 27, 45, 54, 58 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In view of the 112B rejection, these claims will be interpreted as if the term “about” were removed.
The term “approximately” in claim 76 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In view of the 112B rejection, these claims will be interpreted as if the term “approximately” were removed.

Claim 86 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 86 is related to a method claim, however, fails to  contain any method steps relating to preventing acid displacement in a lead acid battery.

	
Claims 18, 27, 54, and 58 are unclear as they are indefinite as they attempt to claim multiple ranges relating to the same limitation. Claim 18 claims three different porosity values, claim 27 claims different ranges of the percent integrated of the fibrous mat into the active material, and claim 54 claims three ranges for the height of the ribs and optional limitations, and claim 58 cited optional limitations. It is unclear what ranges/valves applicant wants for the subject matter of claims 18, 27, 54 and 58.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 18, 27, 54 and 58 recites the broad recitation of multiple ranges, and the claim also recites narrower ranges of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 58 and 76 are rejected for dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 16, 18, 53, 58, 76, 83, 86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Perry et al. (WO 2017/210405 A1).

Regarding claim 1, Perry teaches a lead acid battery comprising:
an electrode array comprising one or more negative electrodes, and one or more positive electrodes interleaved between said one or more negative electrodes ([0023] lead acid battery having a mat adjacent to at least one of the positive electrodes, negative electrodes or separator);
a fibrous mat envelope with one of said one or more negative electrodes disposed therein (Perry [0009, [0051] separator with a microporous membrane and a fibrous mat and the separator may be provided as a flat sheet, leaf, wrap, sleeve or as an envelope or pocket separator covering a negative electrode); and
and a porous membrane envelope with said fibrous mat envelope disposed therein ([0009] microporous membrane), 
wherein said battery may be a flat plate battery a flooded lead acid battery, an enhanced flooded lead acid battery (EFB'"), a valve-regulated lead acid ("VRLA") battery, a gel battery, an absorptive glass mat ("AGM") battery, a deep cycle battery, a tubular battery, a motive battery, an inverter battery, a vehicle battery, a starting-lighting-ignition ("SLI") vehicle battery, an idling-start-stop ("ISS")_vehicle battery, an automobile battery, a truck battery, a -motorcycle batter, a van all-terrain vehicle battery, a forklift battery, a golf cart battery,  a hybrid-electric vehicle battery, an electric vehicle battery, a wheel chair battery, an e-rickshaw battery, an e- trike battery, an e-bike battery, and a marine vessel battery ([0002]).

Regarding claim 2, Perry teaches all the claim limitations of claim 1. Perry further teaches wherein said fibrous mat envelope, is nonwoven, mesh and combinations therefor (Perry [0111] fibrous mat may be non-woven, fleece, mesh, net, single or multilayered).

Regarding claim 16, Perry teaches all the claim limitations of claim 1. Perry further teaches  wherein said porous membrane comprises one or more arrays of ribs on at least one surface thereof or on two surfaces thereof, and wherein said one or more arrays of ribs may have a height of 10 m to 2.0 mm ([0021] porous membrane can have ribs ; [0037-0041] ribs can be 0.1 mm to 50 mm and can be on multiple surfaces of the porous membrane).

Regarding claim 18, Perry teaches all the claim limitations of claim 1. Perry further teaches  wherein said porous membrane comprises at least one material selected from the group consisting of natural materials, synthetic materials, polyolefins, phenolic resins, poly vinyl chloride (PVC), natural rubber, synthetic rubber, synthetic wood pulp, glass fibers, lignins, cellulosic fibers, and combinations thereof ([0014-0015] polyolefin microporous membrane can be made of the materials listed above); 
comprises polyethylene, silica, and processing oil ([0014-0015, 0018] microporous membrane can have polyethylene, processing oil and other additives, base material for the membrane can have silica), and is a microporous battery separator ([0097] microporous membrane having a porosity of 60%). 

Regarding claim 53, Perry teaches a flooded lead acid battery comprising:
an electrode array comprising one or more negative electrodes and one or more positive electrodes alternately arranged with respect to one another; ([0023] lead acid battery having mat adjacent to at least one of the positive, negative electrodes or separator);
a porous membrane enveloping at least one of said one or more negative electrodes wherein said porous membrane comprises ribs on one or more surfaces thereof, and a fibrous mat is disposed within said envelope ([0009,0021,0037-41, 0051] separator contains a microporous membrane and a fibrous mat that can be in a shape of a sheet, leaf, wrap, sleeve envelope or pocket and can cover an electrode such as a negative electrode; the porous membrane can have ribs). 

Regarding claim 58, Perry teaches all the claim limitations of claim 53. Perry further teaches wherein said fibrous mat: envelopes one of said one or more negative electrodes (Perry [0009]), and is sealed on one of the following consisting of one side of said negative electrode, two sides of said negative electrode, and three sides of said negative electrode (Perry [0051-0053] sealed along bottom edge 103, lateral edges 105a and 105b).

Regarding claim 76, Perry teaches all the claim limitations of claim 53. Perry further teaches wherein said porous membrane is sealed on one of the following consisting of one side of said negative electrode, two sides of said negative electrode, and three sides of said negative electrode (Perry [0051-0053] sealed along bottom edge 103, lateral edges 105a and 105b).

Regarding claim 83, Perry teaches all the claim limitations of claim 1. Perry teaches a lead acid battery or flooded lead acid battery of claim 1 being within a vehicle such as an automobile, a truck, motorcycle, all-terrain vehicle, forklift, golf cart, hybrid/ hybrid electric vehicle, ISS vehicle, e-rickshaw battery, e-trike, e-bike, wheel chair or marine vessel (Perry [0116]).

Regarding claim 86, Perry teaches a battery of claim 1. Claim 86 is a method claim absent method steps and is not given patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (WO 2017/210405 A1) in view of Whear et al. (US 2015/0318529 A1).

Regarding claim 14, Perry teaches all the claim limitations of claim 1. Perry fails to teach wherein the fibrous mat envelope comprises a conductive layer disposed adjacent to the negative electrode and wherein the conductive layer contains a carbon compound listed in the claim.
Whear discloses a lead acid battery separator included a carbon additive applied to the separator. Whear teaches wherein carbon can be applied to the nonwoven part of the separator, placed next to the separator, on a separator, inside a separator, inside the pocket or envelope of a separator, or as a coating or a sheet on a separator (Whear [0061-0067]) because carbon may effectively enhance charge acceptance and improve life cycle performance of a lead acid battery (Abstract and [0065]). The carbon material applied can be graphite, activated carbon, carbon black, graphene and structural analogs thereof, dendritic forms of carbon, nanocarbon materials, Bucky balls etc. ([0032-0041]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to add in a coating of carbon made of at least one of the materials taught by Whear onto the fibrous mat of Perry as a conductive coating  adjacent to the negative electrode such that charge acceptance and life cycle are improved. The addition of a carbon layer provides known benefits of carbon to the battery as a whole.

Claim(s) 26, 27, 31, 45, 48, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (WO 2017/210405 A1) in view of Nagino et al (US 2015/0249243 A1).

Regarding claim 26, Perry teaches a lead acid battery comprising:
an electrode array comprising one or more negative electrodes, and one or more positive electrodes interleaved between said one or more negative electrodes (Perry [0023] lead acid battery having mat adjacent to at least one of the positive electrodes, negative electrodes or separator); 
a porous membrane enveloping one of said one or more electrode and fibrous mat assemblies or at least one of said one or more positive electrodes adjacent to said one or more electrode and fibrous mat assemblies (Perry [0009, 0051] separator with a microporous membrane and a fibrous mat and is provided as a sheet, leaf, wrap, sleeve, or as an envelope, or pocket separator),
 wherein said battery may be selected from the group consisting of: a flat plate battery, a flooded lead acid battery. an enhanced flooded lead acid battery ("EFB"), a valve regulated lead acid (VRLA") battery, a gel battery an absorptive-glass mat (AGM) battery, a deep cycle battery, a tubular battery, a motive battery ,an inverter battery, a PSoC battery,-a vehicle battery, a starting-lighting-ignition ("SLI") vehicle battery, an idling-start-stop (ISS") vehicle battery, an automobile battery, a truck battery, a motorcycle battery, an all-terrain vehicle battery, a forklift battery, a golf cart battery, a hybrid-electric vehicle battery, an electric vehicle battery, a wheel-chair battery, an e-rickshaw battery, -an-- trike battery, an e-bike battery, and a marine vessel battery (Perry [0002]). 
Perry fails to teach wherein the fibrous mat is partially integrated into at least one of the negative electrodes.

Nagino discloses a separator integrated electrode. Nagino teaches wherein a separator is integrated with an electrode so that  the risk of a short circuit between the electrodes is reduced (Nagino [0013]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to integrate the fibrous mat of the separator and the electrode together such that the risk of short circuiting the battery cell is reduced. Incorporation of the separator and the electrode is known in the art and would be an obvious modification in view of the advantages as taught by Nagino.

Regarding claim 27, modified Perry teaches all the claim limitations of claim 26. Modified Perry teaches wherein a part of the electrode such as the active material is integrated with the fibrous layer of the separator, however, fails to teach the percent thickness that is incorporated of the fibrous mat into the active material. This limitation is deemed to be a result effective variable in which a skilled artisan can adjust the percentage of the fibrous mat to integrate into the active material. The optimal percentage that can be incorporated can be determined through experimentations.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 31, modified Perry teaches all the claim limitations of claim 26. Perry further teaches wherein the fibrous mat consists of a nonwoven, mesh, fleece and combinations thereof (Perry [0093] fibrous mat may be woven, nonwoven, fleece, mesh, net or single or multilayered).

Regarding claim 45, modified Perry teaches all the claim limitations of claim 26. Perry further teaches wherein said porous membrane comprises one or more arrays of ribs on at least one surface thereof or on two surfaces thereof, and wherein said one or more arrays of ribs may have a height of 10 m to 2.0 mm ([0021] porous membrane can have ribs ; [0037-0041] ribs can be 0.1 mm to 50 mm and can be on multiple surfaces of the porous membrane).

Regarding claim 48, modified Perry teaches all the claim limitations of claim 26. Perry further teaches  wherein said porous membrane comprises at least one material selected from the group consisting of natural materials, synthetic materials, polyolefins, phenolic resins, poly vinyl chloride (PVC), natural rubber, synthetic rubber, synthetic wood pulp, glass fibers, lignins, cellulosic fibers, and combinations thereof ([0014-0015] polyolefin microporous membrane can be made of the materials listed above); 
comprises polyethylene, silica, and processing oil ([0014-0015, 0018] microporous membrane can have polyethylene, processing oil and other additives, base material for the membrane can have silica), and is a microporous battery separator ([0097] microporous membrane having a porosity of 60%).

Regarding claim 50, modified Perry teaches all the claim limitations of claim 26. Perry further teaches wherein said porous membrane: envelopes one of said one or more positive electrodes (Perry [0009]), and is sealed on one of the following consisting of one side of said one or more electrode and fibrous mat assemblies, two sides of said one or more electrode and fibrous mat assemblies, and three sides of said one or more electrode and fibrous mat assemblies (Perry [0051-0053] sealed along bottom edge 103, lateral edges 105a and 105b of the separator comprising the electrode).

Claims 37, 40, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (WO 2017/210405 A1) in view of Nagino et al (US 2015/0249243 A1) as applied to claim 26 above, and further in view of  Whear et al. (US 2015/0318529 A1).

Regarding claims 37 and 40, modified Perry teaches all the claim limitations of claim 26. Perry fails to teach wherein the fibrous mat contains carbon/ is a carbon fiber nonwoven material with a specific carbon material as listed in the claims.

Whear discloses a lead acid battery separator included a carbon additive applied to the separator. Whear teaches wherein carbon can be applied to the nonwoven part of the separator, placed next to the separator, on a separator, inside a separator, inside the pocket or envelope of a separator, or as a coating or a sheet on a separator (Whear [0061-0067]) because carbon may effectively enhance charge acceptance and improve life cycle performance of a lead acid battery (Abstract and [0065]). The carbon material applied can be graphite, activated carbon, carbon black, graphene and structural analogs thereof, dendritic forms of carbon, nanocarbon materials, Bucky balls etc. ([0032-0041]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to add a carbon material taught in Whear into the fibrous mat such that  charge acceptance and life cycle are improved. The addition of the carbon provides known benefits of carbon to the battery as a whole. The addition of a carbon material such as conductive carbon into the fibrous mat would teach the carbon fiber nonwoven material of claim 37 and also read on the nucleation additive as the nucleation additive of claim 40 can be a carbon such as conductive carbon.

Regarding claim 43, modified Perry teaches all the claim limitations of claim 26. Perry fails to teach wherein the fibrous mat comprises a conductive layer disposed adjacent to the negative electrode and wherein the conductive layer contains a carbon compound listed in the claim.
Whear discloses a lead acid battery separator included a carbon additive applied to the separator. Whear teaches wherein carbon can be applied to the nonwoven part of the separator, placed next to the separator, on a separator, inside a separator, inside the pocket or envelope of a separator, or as a coating or a sheet on a separator (Whear [0061-0067]) because carbon may effectively enhance charge acceptance and improve life cycle performance of a lead acid battery (Abstract and [0065]). The carbon material applied can be graphite, activated carbon, carbon black, graphene and structural analogs thereof, dendritic forms of carbon, nanocarbon materials, Bucky balls etc. ([0032-0041]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to add in a coating of carbon made of at least one of the materials taught by Whear (such as a conductive carbon) onto the fibrous mat of Perry as a conductive coating  adjacent to the negative electrode such that charge acceptance and life cycle are improved. The addition of a carbon layer provides known benefits of carbon to the battery as a whole.


Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (WO 2017/210405 A1).

Regarding claim 54, Perry teaches all the claim limitations of claim 53. Perry further teaches wherein ribs are at least partially on a surface of the porous membrane adjacent to the fibrous mats and optionally wherein said ribs have a height from 10 micrometers to about 2.0 mm from about 5 micrometer to about 300 micrometer, or from 25 micrometer to 200 micrometer ([0021] and [0037-0041] ribs can be 0.1-50 mm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/               Examiner, Art Unit 1728                                                                                                                                                                                         

/Maria Laios/               Primary Examiner, Art Unit 1727